Citation Nr: 1145194	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-03 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability (claimed as depression), including as secondary to service connected residuals of facial trauma.

2.  Entitlement to a compensable rating for residuals of a jaw fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1980 to April 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2005 (that granted service connection for jaw fracture residuals as a result of facial trauma in service, rated 0 percent, effective January 26, 2005) and May 2006 (that denied service connection for a psychiatric disability) rating decisions of the Phoenix, Arizona VARO.   

The RO has processed the increased rating claim as an appeal from a November 2006 decision (on an RO interpreted claim for increase filed in May 2006).  However, December 2005 correspondence from the Veteran is reasonably construed as a notice of disagreement with the November 2005 rating decision.  Following receipt of that correspondence the RO scheduled the Veteran for an examination, then (in May 2006) continued the 0 percent rating based on the Veteran's failure to report.  The November 2006 rating decision was issued based on consideration of a rescheduled (upon the Veteran's good cause explanation) examination.  Consequently, the record reflects that the matter of the rating for residuals of jaw fracture has been a continuous ongoing process since the November 2005 rating decision.  

The Board also notes that the Veteran has separately rated other residuals of his facial trauma (neurological impairment characterized as left facial nerve palsy and migraine headaches) which were separately adjudicated, including in June 2008, and are not at issue herein. 

The issue of service connection for a psychiatric disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.




FINDING OF FACT

At no time during the appeal period are the Veteran's residuals of a jaw fracture shown to be manifested by nonunion or malunion of the mandible, limitation of temporomandibular articulation motion, or any loss of masticatory function.


CONCLUSION OF LAW

A compensable rating for residuals of a jaw fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.150, Diagnostic Codes (Codes) 9903-9905 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating, statutory notice had served its purpose, and its application is no longer required.  The Veteran has received the generic type notice required on the downstream issue of entitlement to an increased initial rating, including via the December 2007 statement of the case (SOC).  He has not alleged that notice in this matter has been less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).   

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in October 2005, August 2006, and January 2010, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as each included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Here, the record does not show any significant variation in the symptoms of the disability entity at issue.  Consequently, there is no basis for consideration of "staged' ratings.

The Veteran's residuals of a jaw have been rated by analogy to Code 9903 (for nonunion of the mandible).  They may also be rated by analogy to Codes 9904 (for malunion) and 9905 (for temporomandibular articulation motion limitation). 38 C.F.R. § 4.150.  Other potentially applicable Codes do not apply in this case as the pathology required for ratings under those Codes is not shown (e.g., osteomyelitis or osteonecrosis of maxilla, loss of mandible, loss of ramus).  Id. 

Under Code 9903, moderate nonunion of the mandible warrants a 10 percent rating, and severe nonunion of the mandible warrants a 30 percent rating.  Under Code 9904, malunion of the mandible, with slight displacement warrants a 0 percent rating; with moderate displacement a 10 percent rating; and with severe displacement a 20 percent rating.  Ratings under both Codes are dependent upon the degree of motion and relative loss of masticatory function.  38 C.F.R. § 4.150.

Code 9905 provides for ratings based on limited motion of temporomandibular articulation (inter-incisal range or range of lateral excursion).  38 C.F.R. § 4.150.  As no such limitations are shown, further discussion of these criteria is not necessary.  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

Historically, the Veteran's STRs show that he sustained blunt facial trauma in service.  A December 2003 rating decision initially granted service connection for residuals of such trauma consisting of left facial nerve palsy, with asymmetry and left eye blinking (a dental rating in November 1983 had granted service connection for teeth #s 7, 8, 9, 10, for treatment purposes only).  As was noted above, the ratings for such impairment are not at issue herein.  In January 2005, the Veteran specifically indicated he was seeking compensation for jaw disability.

On May 2005 VA examination, the Veteran reported that during service he was hit in the jaw by a fist.  He recalled that he had some tooth injury and that his jaw was wired shut (which the examiner believed indicated the Veteran may have had a fracture of the jaw).  The examiner described the neurological manifestations found.

On June 2005 VA treatment, the Veteran complained of jaw pain off and on "for years"; a history of jaw fracture was noted.  On August 2005 VA treatment, he complained of pain in the lower left jaw that comes and goes, particularly when eating; the assessment was pulpitis and generalized caries.  

On October 2005 VA dental and oral examination, the Veteran reported that he sustained a jaw fracture in 1981 and had several teeth knocked out.  He alleged that when his jaw was wired together, it was done incorrectly and he has lost other teeth over time due to the alleged misalignment.  The examiner explained that, at this point, no one could definitively say whether the teeth were misaligned during the wiring and it could only be conjecture that the missing teeth were lost due to the 1981 injury.  The examiner noted that the Veteran was currently rated for dental trauma to several upper front teeth.  There was no history of dental or oral neoplasm, speech difficulty, fever or swelling relating to dental or oral lesion, dental or oral pain, dental or oral drainage, or difficulty in opening the mouth.  The Veteran reported that he always had difficulty chewing some kinds of foods (but provided no further details).  On physical examination, Panorex X-rays were taken and were interpreted as within normal limits.  The diagnosis was dental trauma with no significant effects on the Veteran's usual occupation or on his daily activities.  The examiner asked that another dental trauma rating be completed.

In a December 2005 communication, the Veteran reported that he had difficulty chewing, noting that there was sometimes clicking of his jaw.  He failed to report for a May 2006 scheduled VA dental and oral examination.

On August 2006 VA dental examination, the examiner noted a history of alveolar fracture of the premaxilla in August 1981.  The examiner noted that the Veteran had service connected [for treatment purposes] teeth #7, 8, 9, and 10.  The Veteran contended that his bite was never right after treatment for the initial injury, and claimed he had resulting TMJ problems.  He reported myalgia in the masseteric and temporal regions bilaterally, rated at 6 out of 10 in severity of pain.  He reported that he was not able to eat as he had to chew his food anteriorly due to missing posterior teeth.  The examiner noted that the Veteran had an open bite on the right side distal to tooth #11; he had received VA dental care, and was provided a partial denture to correct the open bite and chewing deficiency.  He reported that he was not wearing the partial denture because he could not taste his food with the denture in place, and could not chew with it.

On physical examination, the inter-incisal range was 42 millimeters, and right and left lateral excursions were 8 millimeters.  There was no popping or clicking in the temporomandibular joint.  The impression was myalgia of muscles of mastication and headaches due to the patient functioning on his anterior teeth.  The examiner noted that the Veteran functions there because of the loss of masticatory function posteriorly.  The examiner specified that the loss of masticatory function posteriorly was not the result of the alveolar fracture of the premaxilla, and neither was the loss of the posterior teeth.  The examiner advised the Veteran that he needed to have his partial denture evaluated so he could wear the prosthesis, as this would alleviate his need to chew his food with his front teeth.  The examiner noted that he did not see how the posterior occlusion could have been altered by the original trauma; only the premaxilla was affected (and those teeth were already service connected).  The examiner opined that the TMJ symptoms would resolve if the Veteran would wear his removable partial denture; he opined that the only service connected condition that appeared to exist was for teeth #7, 8, 9, and 10.

On April 2007 VA treatment, the Veteran reported some vague pain on the right and left sides in the area of the masseters.  He denied any parafunction, and the treating dentist saw nothing wrong.  On June 2009 VA treatment, the Veteran reported jaw pain; a TMJ evaluation was suggested.

On January 2010 VA dental and oral examination, the Veteran denied any pain or difficulty in opening the mouth.  On physical examination, there was no loss of bone of the maxilla, and no malunion or nonunion of the maxilla.  There was no loss of bone of the mandible, and no nonunion or malunion of the mandible.  There was no limitation of motion at the temporomandibular articulation.  There was no loss of bone of the hard palate.  There was no evidence of osteoradionecrosis or osteomyelitis.  There was no evidence of tooth loss due to loss of substance of the body or the maxilla or mandible other than loss due to periodontal disease.  Panorex X-ray results were used to determine the extent of any bone loss.  The examiner commented that there was no diagnosis to be made as "there is nothing ratable". 

At the outset the Board notes that, by and large, the Veteran appears to be a fairly forthright historian; as a layperson he is capable of observing that he has, for example, occasional jaw pain.  However, the objective evidence outlined above does not support his claim for an increase in the schedular rating assigned for residuals of a jaw fracture.  The treatment and examination reports do not at any time during the pendency of this appeal show malunion or nonunion of the mandible or any limitation of temporomandibular articulation motion (note findings of 42 mm. inter-incisal range and 8 mm. of lateral excursion, bilaterally).  The loss of any masticatory function noted has been attributed to nonservice-connected pathology (i.e., not due to loss of substance of the body of the maxilla or mandible).  While the Board finds no reason to question the Veteran's reports of pain/difficulty chewing, such are also attributed to his nonservice-connected poor dentition (and which examiners have opined could be improved by use of dentures provided to address the nonservice-connected pathology).   

In summary, none of the potentially applicable schedular criteria for the next higher, 10 percent, rating for residuals of a jaw fracture jaw are shown met at any time during the appeal period, and such rating is not warranted.  It is not shown that there is malunion or nonunion of the mandible or maxilla or related compensable limitation of temporomandibular motion articulation.  Therefore, the preponderance of the evidence is against the claim for a compensable rating for residuals of a fractured jaw.  

The Board has also considered whether this matter should be referred for consideration of an extraschedular rating.  As there are no manifestations of a jaw fracture shown that are not encompassed by schedular criteria, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, entitlement to a total disability rating based on individual unemployability (TDIU) due to this disability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A compensable rating for residuals of a jaw fracture is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).

The Veteran contends, in essence, that he has a psychiatric disability that had its onset in service due to a physical assault that resulted in a fractured jaw.  The occurrence of such incident is not in dispute.   He alternatively claims that he has a psychiatric disability secondary to his service-connected disabilities, including residuals of a jaw fracture, left facial nerve palsy (cranial nerve VII) to include facial asymmetry and eye blinking, and headaches.  

The Veteran has not been afforded a VA psychiatric examination with respect to his claim of service connection for a psychiatric disability.  VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Given the Veteran's accounts that he has experienced symptoms of depression and/or anxiety (which he is competent to observe) continuously since service, or alternately due to his service-connected disabilities, and the evidence of mental health treatment since separation, the "low threshold" standard outlined in McLendon is met.  A VA examination to determine the nature of, and likely etiology for, the Veteran's psychiatric disability is necessary.

Finally, there appear to be outstanding VA mental health treatment records not yet associated with the claims file.  Notably, several 2007 psychiatric treatment records refer to a "full H & P" psychosocial profile that was taken in February 2006.  However, a review of the claims file reveals no VA treatment records from February 2006.  Indeed, the only VA treatment records in evidence from June 2005 to April 2007 (with the exception of examinations pursuant to claims) appear to have been submitted individually by the Veteran.  Records of any VA treatment for the disability at issue are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure copies of the complete clinical records (those not already associated with the claims file) of any VA evaluation or treatment the Veteran has received for psychiatric disability.  He should be asked to assist in this matter by identifying all sources of such treatment.

2.  The RO should then arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of any psychiatric disability/disabilities.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.

(b) As to each diagnosed psychiatric disability entity, please indicate when (based on the record) such disability was first manifested.  Please then indicate: 

(i) Whether such disability was at least as likely as not (a 50% or better probability) incurred in or related to service, specifically the documented personal assault incident in service, or 

(ii) Whether such disability is at least as likely as not (a 50% or greater probability) caused or aggravated by his service-connected disabilities.

The examiner must explain the rationale for all opinions.  

3.  The RO should then readjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental SOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


